 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_041720.htm] 

 

Exhibit 10.32

 

CONSENT AND AGREEMENT REGARDING SBA LOAN AGREEMENT

 

This CONSENT AND AGREEMENT REGARDING SBA LOAN AGREEMENT (this “Consent
Agreement”), dated as of April 17, 2020, by and among CAREVIEW COMMUNICATIONS,
INC., a Nevada corporation (the “Company”), CAREVIEW COMMUNICATIONS, INC., a
Texas corporation and a wholly owned subsidiary of the Company (the “Borrower”),
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company and a wholly
owned subsidiary of the Borrower (the “Subsidiary Guarantor”), and each of the
undersigned NOTE INVESTORS (collectively, the “Majority Investors”), which
Majority Investors collectively are holders of at least a majority of the shares
of common stock of the Company issued or issuable (on an as converted basis)
upon conversion of the Notes and Warrants under the NWPA (each term as defined
below).

 

RECITALS

 

WHEREAS, the Company and investors including the Majority Investors have entered
into that certain Note and Warrant Purchase Agreement dated as of April 21, 2011
(as amended, the “NWPA”), pursuant to which the Company issued to investors
including the Majority Investors senior secured convertible notes (the “Notes”)
and warrants to purchase the Company’s common stock (the “Warrants”);

 

WHEREAS, the Company and the Borrower have determined that it is in the best
interest of the Company and the Borrower to obtain a loan from the U.S. Small
Business Administration (the “SBA”) under the SBA’s Paycheck Protection Program,
and have requested that the Majority Investors agree to consent, pursuant to the
terms of the NWPA, to the Borrower’s entering into a loan agreement with an SBA
lender on or about April 13, 2020 and/or similar or related documentation
thereto (collectively, the “SBA Loan Agreement”) for an unsecured loan from the
SBA to the Borrower in the original aggregate principal amount of $781,800.00
(the “SBA Loan”); and

 

WHEREAS, the Majority Investors are willing to consent to the SBA Loan Agreement
under the terms of the NWPA, and the parties hereto desire to deem the SBA Loan
to be “Permitted Indebtedness” under the NWPA.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
DEFINITIONS 



 

1.1             Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Consent Agreement, including its preamble
and recitals, have the meanings provided in the NWPA

 



 

 

 



Article II.
CONSENT UNDER NWPA

 

2.1            Consent to SBA Loan. Pursuant to Section 7.9 of the NWPA, the
Majority Investors hereby (i) consent pursuant to Section 6.5 of the NWPA to the
Borrower’s entering into the SBA Loan Agreement and borrowing the SBA Loan, and
(ii) agree that the SBA Loan shall be deemed to be Permitted Indebtedness for
the purposes of Section 7.1(k) of the NWPA.

 

Article III.
MISCELLANEOUS

 

3.1            Ratification and Confirmation. Each of the Company, the Borrower
and the Subsidiary Guarantor hereby acknowledges, agrees and confirms that the
NWPA and each of the other Transaction Documents, except as expressly set forth
in the consent provided herein, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

3.2            Expenses. The Company will pay and bear full responsibility for
the reasonable legal fees and other out-of-pocket costs and expenses of the
Majority Investors attributable to the negotiation and consummation of this
Consent Agreement.

 

3.3            Governing Law. All questions concerning the construction,
interpretation and validity of this Consent Agreement shall be governed by and
construed and enforced in accordance with the domestic laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether in the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Consent
Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.

 

3.4            Construction. The Company and the Majority Investors acknowledge
that the Company and its independent counsel and the Majority Investors and
their independent counsel have jointly reviewed and drafted this document, and
agree that any rule of construction and interpretation to the effect that
drafting ambiguities are to be resolved against the drafting party shall not be
employed.

 

3.5            Counterparts; Facsimile and Electronic Signatures. This Consent
Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Counterpart signatures
to this Consent Agreement delivered by facsimile or other electronic
transmission shall be acceptable and binding.

 

3.6            Headings. The section and paragraph headings contained in this
Consent Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Consent Agreement.

 

[Signature page follows]

 

2 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Consent Agreement
to be duly executed and delivered as of the date first above written. 



          CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation           By:
/s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President and Chief
Executive Officer           CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation
          By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title:
President and Chief Executive Officer           CAREVIEW OPERATIONS, L.L.C.,   a
Texas limited liability company           By: /s/ Steven G. Johnson     Name:
Steven G. Johnson     Title: President and Chief Executive Officer



 



[Signature Page to Consent Agreement]

  



 

 

 

  MAJORITY INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor
Partners Management L.P., as Manager   By: HealthCor Partners Management, G.P.,
LLC, as General Partner         By:  /s/ Jeffrey C. Lightcap   Name: Jeffrey C.
Lightcap   Title: Senior Managing Director   Address: HealthCor Partners    
1325 Avenue of Americas, 27th Floor     New York, NY 10019       HealthCor
Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore G.P., LLC, as
General Partner         By:  /s/ Anabelle Gray   Name: Anabelle Gray   Title:  
Address: HealthCor Partners     1325 Avenue of Americas, 27th Floor     New
York, NY 10019        

[Signature Page to Consent Agreement]

 

 

 

 

  MAJORITY INVESTORS:        /s/ Steven B. Epstein   Steven B. Epstein      
 /s/ James R. Higgins   Dr. James R. Higgins        /s/ Steven G. Johnson  
Steven G. Johnson        /s/ Jeffrey C. Lightcap   Jeffrey C. Lightcap

 

[Signature Page to Consent Agreement]

 



 

